Upon opening the Matter by Counsel for the Parties, It was Moved, That the Title Deeds and Conveyances which by a former Order of this Court were *434delivered by the Defendant to the Register of this Court be delivered over into the hands of the Complainant, The Court on Considering the matter hath thought fit, and So doth Order that the Complainant do procure Authentic Copies to be made of all Such Deeds and Writings of the said Estate as are not already Recorded in any the Publick Offices in this Province to be lodged in the Register’s Office of this Court, And that then the Originals of the Said Copies, together with those already Recorded be delivered to the Complainant on his Signing a Receipt to the Said Register of all and every the Said Deeds Conveyances and Writings concerning the Said Estate; And it is also Ordered That the Complainant pay all Such Costs as shall be Taxed by the Master of this Court.
Alexr Stewart Deputy Register in Chancery